Citation Nr: 0013540	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  92-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for hospitalization from April 19, 1991, to May 24, 1991.

2.  Entitlement to a rating in excess of 10 percent for 
psychophysiological gastrointestinal (GI) reaction with 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from June 1968 to February 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this appeal was previously before the Board, it also 
included a claim for service connection for hypertension.  
This claim was denied by an October 5, 1999 Board decision, 
at which time the Board also remanded the remaining issues on 
appeal for due process considerations and further evidentiary 
development.  The record does not reveal that any action was 
taken with respect to the Board's October 1999 remand, thus 
necessitating further remand pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the Board hereby incorporates by reference the 
Board's October 1999 remand found on pages 8 to 12 of the 
Board's October 5, 1999 decision, as if fully set forth 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



